
	

114 HR 5136 IH: Revealing Economic Conclusions for Suggestions Act
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5136
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Pompeo introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Trade Commission Act to require that any legislative or regulatory
			 recommendation of the Federal Trade Commission be accompanied by an
			 economic analysis and include a description of the rationale for such
			 legislation or regulation.
	
	
 1.Short titleThis Act may be cited as the Revealing Economic Conclusions for Suggestions Act or the RECS Act. 2.Requirement of analysis and rationale for legislative and regulatory recommendationsSection 6(f) of the Federal Trade Commission Act (15 U.S.C. 46(f)) is amended by inserting after That the Commission the following: shall not submit any recommendations for legislative or regulatory action without an economic analysis by the Bureau of Economics of the Commission sufficient to demonstrate that the Commission has identified a problem it determines should be addressed, including the rationale for the Commission’s determination that private markets or public institutions could not adequately address the issue, and that its recommended legislative or regulatory action is based on a reasoned determination that the benefits of the recommended action outweigh its costs: Provided further, That the Commission.
		
